387 S.C. 219 (2010)
692 S.E.2d 892
In the Matter of Brian D. COKER, Respondent.
Supreme Court of South Carolina.
February 3, 2010.

ORDER
The Office of Disciplinary Counsel has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR. Respondent consents to the issuance of an order of interim suspension in this matter.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.
  /s/ Jean H. Toal, C.J.
FOR THE COURT